Blandford, J.
1. An action to recover damages for a personal in'jury was brought against a railroad company. The plaintiff testified substantially as follows: He was a passenger on defendant’s car. When within three or four hundred yards of the station at which he was to-stop, the conductor passed through the car-announced the station, and said to the plaintiff, “I wish I was as near home as you are,” and passed orí to the platforn of the next car, leaving open the door of the car in which plaintiff was. The train was in motion, running rapidly. The plaintiff followed the conductor, and when he reached the platform of xfce dar in which he was riding, he attempted to catch the railing, but-was prggipitated from it by its rolling motion, and was badly injured:
Held, that’ a nonsuit was properly granted. The customary announcement of th2 station which the train was approaching was not negligence; the plaintiff’s injury was caused by his own negligence; and if the company’s agent w£3 negligent, the plaintiff could have avoided the consequences thereof by t’fi? use of ordinary care and diligence.
J. G. & D. H. Clark, for plaintiff in error.
Lawton & Cunningham, for defendant.
2. There was no error in refusing to allow the plaintiff to prove that the defendants master of the trains had agreed to pay all expenses incurred by the plaintiff on account of his injuries and illness. This agent had no power to bind the company by such a promise, and it «was not an admission made by an agent dum fervet opus.
Judgment affirmed.